Citation Nr: 0600887	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  02-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than March 8, 2000 
for a combined 100 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1982 to July 1983.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which, in part, assigned a combined 100 percent 
evaluation, effective from July 20, 2000.  A subsequent 
rating decision in March 2001, assigned an earlier effective 
date of March 8, 2000.  In May 2003, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal to the Appeals Management Resource Center 
in Huntington, West Virginia for additional development in 
January 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A claim for increased ratings for the left and right leg 
disabilities and service connection for right shoulder, low 
back, and right hip disabilities and calluses of the feet 
secondary to the service-connected disabilities, was received 
on March 8, 2000.  

3.  Service connection for a right shoulder disability, 
calluses on both feet, degenerative disc disease at L5-S1, 
and muscle strain of the right hip secondary to the service-
connected disabilities, and an increased evaluation to 60 
percent for right tibia and fibula fracture, all effective 
from March 8, 2000, and an increased rating to 30 percent for 
osteomyelitis of the left tibia, effective from September 9, 
1999, was assigned by the RO in March 2001.  

4.  The earliest effective date for the establishment of 
secondary service connection for the right shoulder 
disability, calluses on both feet, degenerative disc disease 
at L5-S1, and muscle strain of the right hip, and for an 
increased rating to 60 percent for the right leg disability 
is March 8, 2000, the date of receipt of claim.  

5.  The earliest effective date for the assignment of a 100 
percent combined evaluation is March 8, 2000, the date of 
receipt of the veteran's claim.  


CONCLUSION OF LAW

An effective date earlier than March 8, 2000 for the 
assignment of a 100 percent combined evaluation is not 
assignable.  38 U.S.C.A. §§ 5101(a), 5102, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p),(r), 3.104, 3.151, 
3.155, 3.157, 3.400(b)(2)(i), (o)(2), 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim for increased ratings and secondary 
service connection, which established the basis for the 
assignment of a 100 percent combined evaluation was received 
on March 8, 2000.  The Board concludes that information and 
discussions as contained in the January and March 2001 rating 
decisions, the February 2002 statement of the case, the July 
and November 2002, and July 2005 supplemental statements of 
the case, the January 2004 Board remand, and in letters sent 
to the veteran in May 2000 and April 2004 have provided him 
with sufficient information regarding the applicable 
regulations.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additionally, these documents notified him of 
his responsibility to submit evidence which showed 
entitlement to an effective date earlier than the date of 
receipt of his claim; of what evidence was necessary to 
substantiate the claim for an earlier effective date for the 
combined evaluation; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified at a personal hearing before the undersigned member 
of the Board at the RO in May 2003.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how the claim was still deficient.  Clearly, from submissions 
by and on behalf of the veteran, he is fully conversant with 
the legal requirements in this case.  In addition, all 
pertinent VA medical records have been obtained and 
associated with the claims file, and there does not appear to 
be any outstanding available medical records that are 
relevant to this appeal.  Consequently, the Board concludes 
that it may proceed, as specific notice as to which party 
could or should obtain which evidence has been provided.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

By rating action in January 1990, the RO denied an increased 
rating for residuals of right tibia and fibula fracture with 
ankylosis of the knee and complete peroneal nerve neuropathy, 
then rated 50 percent disabling; assigned a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery from August 21, 1989, and 
reinstated a 40 percent evaluation for residuals of a 
fracture of the left tibia and fibula with peroneal nerve 
involvement from November 1, 1989; and reduced from 30- to 10 
percent the evaluation assigned for osteomyelitis of the left 
tibia.  The veteran was notified of this decision and did not 
appeal.  

By rating action in May 1990, the RO granted an extension of 
a temporary total rating for convalescence for residuals of a 
fracture of the left tibia and fibula with peroneal nerve 
involvement through May 1990, and reinstated the 40 percent 
evaluation, effective from May 1, 1990.  The veteran was 
notified of this decision and did not appeal.  

A claim for increased ratings for the veteran's three 
service-connected disabilities and service connection for 
right shoulder, low back, and right hip disabilities and 
calluses on both feet secondary to the service-connected 
disabilities was received on March 8, 2000.  

On VA examination in May 2000, the veteran had well developed 
muscles in the right upper extremity.  Flexion and abduction 
of the right shoulder was from 0 to 180 degrees with internal 
and external rotation to 90 degrees.  All motions were 
accomplished without pain with significant weakness on 
abduction and flexion beyond 90 degrees due to absence of the 
latissimus muscle.  There was no crepitus or local tenderness 
in the right shoulder and the eight inch scar was well 
healed.  The shoulder had moderate lack of endurance but no 
lack of coordination.  

X-ray studies showed the left femur was healed in 
satisfactory position and alignment with mild shortening and 
severe arthritis of the knee joint.  On the left tibia, there 
was a plate and seven screws with chronic periosteal 
reaction.  The right knee was fused in full extension with 
some atrophy in the thigh.  The left tibial fracture was in a 
chronic osteomyelitis status with one-inch shortening because 
of bone loss with continuous draining through two areas.  
Flexion/extension in the left knee was from 0 to 90 degrees 
with severe crepitus and laxity.  There was marked pain with 
any resistance to left knee motion and severe lack of 
endurance, but no incoordination.  There was no motion in the 
left ankle and was fused at 90 degrees.  The left toes moved 
downward only to 10 degrees and upward to 5 degrees because 
of significant weakness.  There was numbness over the left 
foot, particularly on the dorsum, and severe calluses on both 
feet.  The right ankle had mild anterior tibial function but 
no peroneal function.  It was essentially fused with only 10 
degrees of plantar flexion possible with marked weakness and 
moderate pain.  The examiner commented that there was marked 
lack of sensation in both feet due to bilateral peroneal 
nerve damage.  The examiner opined that the veteran's 
bilateral calluses, degenerative disc disease at L5-S1, and 
chronic muscle strain of the right hip were related to the 
service-connected lower extremity disabilities.  The 
diagnoses included mild weakness in the right shoulder, 
particularly when reaching overhead.  

By rating action in January 2001, the RO granted service 
connection for a right shoulder disability (rated 20 percent 
disabling), calluses on the right and left foot, degenerative 
disc disease at L5-S1, and muscle strain of the right hip 
(each rated 10 percent disabling) secondary to the service-
connected disabilities.  The RO also assigned increased 
ratings for right tibia and fibula fracture and osteomyelitis 
of the left tibia to 60- and 30 percent, respectively.  The 
effective date for all disabilities, including a 100 percent 
combined evaluation was July 20, 2000.  The veteran disagreed 
with the effective assigned for the combined evaluation.  

By rating action in March 2001, the RO assigned an earlier 
effective date of September 9, 1999 for the 30 percent 
evaluation assigned for osteomyelitis of the left tibia, the 
date of a VA treatment report, and assigned an effective date 
of March 8, 2000, for the evaluations assigned for all but 
one of the remaining disabilities, including the 100 percent 
combined evaluation.  The veteran continued to express 
dissatisfaction with the effective date assigned for the 100 
percent combined evaluation.  

Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim for increase shall be fixed in accordance with the fact 
found, but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2005).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Such informal claim must 
identify the benefit sought.  38 C.F.R. §§ 3.1(p), 3.151, 
3.155 (2005).  The date of receipt of a claim is the date on 
which a claim, information, or evidence is received by the 
VA.  38 C.F.R. § 3.1(r) (2005).  

A claim for increased disability compensation is subject to 
the specific criteria under 38 U.S.C.A. § 5110(a) and (b)(2) 
(West 2002) and 38 C.F.R. § 3.400(o)(2) (2005), which sets 
forth the method of determining the effective date of an 
increased evaluation.  The general rule provides that the 
effective date of such award "shall not be earlier than the 
date of receipt of application therefore."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by 
regulation which provides that the effective date will be the 
date of receipt of claim or the date entitlement arose, which 
ever is later.  38 C.F.R. § 3.400(o)(1).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim - if the evidence shows that the increase in disability 
actually occurred after the claim was filed-but never 
earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).  

Under the provisions of 38 C.F.R. § 3.157, a report of 
examination or hospitalization which meets the requirements 
of this section will be accepted as an informal claim for 
benefits under an existing law or for benefits under a 
liberalizing law or Department of Veterans Affairs issue, if 
the report relates to a disability which may establish 
entitlement.  Once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2005).  

A combined evaluation is achieved by adding the all of the 
service-connected disabilities in order of severity, 
beginning with the most disabling condition or highest rated 
disability with the next highest condition using Table I of 
the Combined Ratings Table 38 C.F.R. § 4.25.  The combined 
evaluation may change depending on whether a service-
connected disability is increased or decreased, or when an 
additional disability is found to be service connected.  In 
general, any change in the effective date of the combined 
evaluation can not be earlier than the effective date 
assigned for an increase or decrease in an already service-
connected disability, or the date of a grant of service 
connection for an additional disability.  38 C.F.R. § 4.25 
(2005).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103(2005).  

Analysis

As a preliminary matter, the Board notes that the veteran 
does not claim nor does the evidence show that there was a 
pending claim for an increased rating or service connection 
for any disability at the time of receipt of the veteran's 
claim in March 2000.  The evidentiary record showed that a 
claim for an increased rating was adjudicated by the RO in 
January 1990.  At that time, the RO assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for 
convalescence following surgery for residuals of left femur, 
tibia, and fibula fractures with peroneal nerve neuropathy 
from August 21, 1990, through October 1990, and reinstated 
the 40 percent evaluation from November 1, 1990; denied an 
increased rating for the right tibia and fibula fracture, and 
reduced the evaluation for osteomyelitis of the left tibia 
from 20- to 10 percent.  A subsequent rating decision in May 
1990 extended the temporary total rating through April 1990, 
and reinstated the 40 percent evaluation, effective from May 
1, 1990.  The veteran was notified of these decisions and did 
not appeal.  

In the instant case, the veteran asserts that he is entitled 
to an earlier effective date for the assignment of a 100 
percent combined evaluation because he was treated for 
chronic osteomyelitis on numerous occasions over the years 
and for debilitating calluses on his feet since 1996.  He 
also contends that he has had problems with his lower back, 
right shoulder, and right hip for many years.  He argues that 
common sense clearly showed that these disabilities were due 
to his service-connected disabilities and that the effective 
date for the combined evaluation should be effective from 
when he first started having problems with the additional 
disabilities.  

Initially, it should be noted that VA regulations provide 
that a specific claim must be filed in order for benefits to 
be paid.  38 C.F.R. § 3.151(a).  The fact that the veteran 
had additional disabilities and may have reported such 
problems when evaluated by VA for his service-connected 
disabilities prior to March 2000, is not the equivalent of a 
"claim."  The law governing effective date of awards of 
benefits are clear.  The effective date of an award is 
generally the date of receipt of a claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Where the issue is one 
involving an original claim for service connection not 
received within one year of discharge from service, the 
effective date of an award of compensation is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (b)(2)(i).  

A formal claim of service connection for additional 
disabilities involving the veteran's lower back, right 
shoulder, right hip, and calluses on both feet, and an 
increased rating for the service-connected disabilities was 
received on March 8, 2000.  This fact is not in dispute.  

By rating action in January 2001, the RO granted service 
connection for right shoulder weakness (20 percent), calluses 
on both feet, degenerative disc disease at L5-S1, and muscle 
strain of the right hip (each rated 10 percent disabling) 
secondary to the service-connected disabilities, effective 
from July 20, 2000.  The RO also assigned an increased rating 
to 60 percent for the right leg disability and an increased 
rating to 30 percent for osteomyelitis of the left leg.  By 
rating action dated in March 2001, the RO, however, revised 
the effective dates for these disabilities to March 8, 2000, 
the date of the claim.  The effective date of the grant of a 
30 percent evaluation for osteomyelitis was revised to 
September 9, 1999.  

As indicated above, the law applicable to the assignment of 
an effective date is clear.  The claims for additional 
disabilities which were service-connected by the RO in 
January 2001 arose from an original claim.  Therefore, the 
general rule for the assignment of an effective date for 
these disabilities applies; date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (b)(2)(i).  As to the veteran's assertion that the VA 
medical records showing treatment for calluses since 1996 
should be considered an informal claim, the Board notes that 
the provisions of 38 C.F.R. § 3.155 pertaining to an informal 
claim, applies only to claims for increase or for claims 
involving disabilities which had been denied previously and 
not to original claims.  Here, the additional disabilities 
granted service connection in January 2001 had not been 
denied previously.  Therefore, this provision of the 
regulations would have no affect on the effective dates 
assigned for the additional disabilities.   

At this point is should be noted that, absent the grant of 
service connection for the additional disabilities, there is 
no basis for the assignment of a combined evaluation greater 
than 100 percent prior to March 8, 2000.  The 30 percent 
rating assigned for osteomyelitis was made effective from 
September 9, 1999, the date of a VA outpatient report which 
showed increased disability.  The 30 percent evaluation 
combined with the two other service-connected disabilities 
(the only disabilities which were service-connected prior to 
March 8, 2000) then rated 50- and 40 percent disabling, 
respectively, and the bilateral factor raised the combined 
evaluation from 80-to 90 percent, effective from September 9, 
1999.  It is only with the grant of service connection for 
the additional disabilities, the increased rating to 60 
percent for the right leg disability, and the increased 
bilateral factor to 8.7, that a combined evaluation of 100 
percent was achieved.  Since the effective date for the 
additional disabilities could not be assigned earlier than 
March 8, 2000, an effective date for the 100 percent combined 
evaluation could not be assigned any earlier.  

The only possible theory for the assignment of a 100 percent 
combined evaluation would be if it was shown that the 
veteran's osteomyelitis of the left leg was of such severity 
so as to warrant an increased rating to 60 percent at some 
point prior to March 8, 2000.  However, the medical evidence 
does not show a degree of severity of osteomyelitis 
manifested by frequent episodes with constitutional symptoms 
since 1990 (the date of the last final rating decision) or, 
in fact, at time since his discharge from service.  

VA medical records showed treatment for various maladies from 
1989 to March 2000, including chronic sinus drainage from the 
left leg.  The sinus wounds were generally described as tiny 
with a small amount of drainage and minimal pain.  Other than 
mild pain and drainage, there was no erythema, fever, chills, 
circulatory problems or any other reported constitutional 
symptoms.  A VA outpatient report on September 9, 1999 showed 
treatment for complaints of pain and cramping in the left leg 
for the past three days and redness for two weeks.  
Subsequent clinical and diagnostic studies revealed a new 
abscess, and the veteran was started on medication with good 
success.  Prior to March 8, 2000, VA medical records showed 
only occasional complaints of mild right knee pain and no 
significant neurological problems involving the peroneal 
nerve.  Absent a showing of increased severity of 
osteomyelitis involving constitutional symptoms, the 
assignment of a 60 percent evaluation was not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5000 (2005). 

While the veteran believes that he is entitled to an earlier 
effective date for the assignment of a 100 percent combined 
evaluation, the law is clear and unambiguous.  As discussed 
above, the assignment of an effective date of March 8, 2000, 
the date of receipt of the veteran's origin claim of 
secondary service connection for additional disabilities is 
the earliest date allowable under the applicable criteria for 
these disabilities.  As a 100 percent combined evaluation 
could not be assigned absent the grant of service connection 
for the additional disabilities, an earlier effective date 
for a 100 percent combined evaluation is not possible under 
the law.  Accordingly, the appeal is denied.  


ORDER

Entitlement to an effective date earlier than March 8, 2000 
for the assignment of a 100 percent combined evaluation is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


